DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed October 11, 2022. Claims 1, 4, 6, and 9-10 have been amended. Claims 2-3 and 8 have been canceled and Claim 11 has been added. Claims 1, 4-7, and 9-11 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	35 USC § 101 Rejection. Applicant's arguments/remarks filed on October 11, 2022 regarding the previous 35 USC § 101 rejection have been fully considered. Applicant's arguments/amendments are persuasive. Accordingly, 35 USC § 101 rejection is withdrawn.
5.	35 U.S.C. 112(b) Rejection. Applicant's arguments/remarks filed on October 11, 2022 regarding the previous 35 U.S.C. 112(b) rejection have been fully considered. Applicant's arguments/amendments are persuasive. Accordingly, 35 U.S.C. 112(b) rejection is withdrawn.

6.	35 USC § 103 Rejection. Applicant's amendments/arguments filed on October 11, 2022 regarding the previous 35 USC § 103 rejection have been fully considered. Applicant’s arguments, with respect to the previous 35 USC § 103 rejection are not persuasive.
The applicant argues that “without acquiescing to the merits of the rejection, the combination does not disclose or reasonably suggest at least any "degree of dispersion in the received acceleration values". And therefore, the combination also does not disclose or reasonably suggest related features such as the claimed: "calculating a degree of stability in stowage representing a degree of stability of the item, based on a degree of dispersion in the received acceleration values; and determining whether or not the item is being transported stably by the transportation vehicle based the received acceleration values and the calculated degree of stability in stowage." Accordingly, it is requested that the rejection be withdrawn”.

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”


However, the examiner respectfully disagrees. Prior art explicitly discloses a sensor (102) that is capable of receive acceleration value and therefore a degree of dispersion in the received acceleration value. Sensors that measure acceleration are conventional and known in the art. Additionally, this type of sensors are known to measure vibration and acceleration of motion of objects in an environment. It would have been obvious for a person of ordinary skill in the art to use such sensor to measure a degree of dispersion in a received acceleration value. For example, when motion of an object is measure, it would be possible to measure that motion to generate a degree of dispersion.
Therefore, the above argued limitation is expressly or impliedly contained in the prior art. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Therefore, it would be obvious to combine these references with the knowledge generally available to one of ordinary skill in the art as already shown in the Non-Final Action. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Therefore, for the above reasons, the examiner maintains the rejection over claims 1, 4-7, and 9-11.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


8.	Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claim 1 recites “the transportation vehicle”, “the item”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the transportation vehicle”, “the item”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 4-7, and 9-11 are rejected under 35 U.S.C 103 as being unpatentable over Lemmon et al, US 2016/0196528, in view of Hugo et al. WO 2018/013047, hereinafter referred to as Lemmon and Hugo, respectively.

Regarding claim 1, Lemmon discloses a determination method implemented by at least one hardware processor andcomprising: 
receiving acceleration values measured by an acceleration sensor installed on the transportation vehicle (See at least fig 1-6, ¶ 59, “As shown in FIG. 1, a sensor 102 senses one or more parameters associated with the shipment of a package 104. For example, the parameters sensed by the sensor 102 can include temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, light exposure, and the like…the shipment monitor 100 may comprise one or more sensors 102, each being able to sense a different parameter. Further comprising an embodiment of the shipment monitor 100 is a processing unit 106 that is operatively coupled with the sensor 102.”); 
calculating a degree of stability representing a degree of stability of the item, based on a degree of dispersion in the received acceleration values (See at least fig 1-6, ¶ 34, “one or more parameters associated with the package are monitored during its shipment using the shipment monitor. For example, the one or more parameters can include temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, light exposure, and the like that are monitored using one or more sensors of the shipment monitor.”), (See at least fig 1-6, ¶ 31, “One embodiment of a kinetic energy harvesting mechanism comprises one or more piezoelectric transducers that can convert vibration, shock and movement into electrical energy”), (See at least fig 1-6, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (The examiner interprets a degree of dispersion of the received measurement values equivalent to a threshold value); and 
determining whether or not the item is being transported stably by the transportation vehicle based on the received acceleration values and the calculated stability (See at least fig 1-4, ¶ 26, “This display offers real-time monitoring of internal environmental conditions (i.e., package "health") to any individual in physical proximity to the package”), (See at least fig 1-4, ¶ 32, “FIG. 3 is an illustration of an exemplary system for monitoring at least the health of a package 302 during shipment. The package 302 is equipped with a shipment monitor 304 having a local notification mechanism 306”), (See at least fig 1-4, ¶ 21, “The local notification mechanism 108 can provide a visual, audible or haptic indicator that is associated with one or more parameters of the shipment. This indicator is external to package 104, and is also visually, aurally, or haptically detectable by persons in the immediate vicinity of package 104”), (The examiner interprets the degree of stability in stowage equivalent to locations and conditions of packages during shipment), (See at least fig 1-4, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (See at least fig 1-4, ¶ 25, “the location of the shipment monitor 100, as determined by the GPS receiver, as well as one or more parameters as measured by the sensor 102, can be wirelessly transmitted to a tracking system that can be used to track the locations and conditions of packages during shipment”), (The examiner interprets the degree of stability in stowage equivalent to locations and conditions of packages during shipment).
Lemmon fails to explicitly discloses a degree of stability in stowage.
However, Hugo teaches a degree of stability in stowage (See at least ¶ 11, “Fleet management systems typically monitor a vehicle or vessel that is transporting the goods. The monitoring can for example be fuel consumption, speed and position of the vehicle. However, it should be understood that there is a significant difference between monitoring an object or goods as in the present invention and monitoring a vehicle or vessel that carries the goods as is the case in most prior art solutions. Although the vehicle information previously has been utilized to define what happens with the goods and/or the position of the actual goods, the goods as such is secondary in such systems. The information in reality relates to other objects than the actual goods. It is when the inventor realized this difference he come up with this inventive solution. Therefore, there is a need for a solution that focus on the status of the goods rather than merely monitoring the vehicle or vessel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lemmon and include a degree of stability in stowage as taught by Hugo because it would allow monitoring relative positions of the at least one transport container and at least another container (Hugo ¶ 55).

Regarding claim 4, Lemmon discloses the determination method according to Claim 1, wherein a maximum measurement value that is a maximum measurement value of the acceleration values is acquired and it is determined whether or not the item is being transported stably by the transportation vehicle based on the maximum measurement value and the degree of stability in stowage (See at least fig 1-4, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (The examiner interprets the degree of stability in stowage equivalent to locations and conditions of packages during shipment).

Regarding claim 5, Lemmon discloses the determination method according to Claim 1, wherein: a previously learned evaluation model is prepared; and it is determined whether or not the item is being transported stably by the transportation vehicle based on the evaluation model, the acceleration values, and the degree of stability in stowage (See at least fig 1-4, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (The examiner interprets the evaluation model, the measurement values, and the degree of stability in stowage equivalent to threshold value).

Regarding claim 6, Lemmon discloses the determination method according to Claim 5, wherein the evaluation model is previously learned based on the acceleration values measured by the acceleration sensor (See at least fig 1-4, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (The examiner interprets the evaluation model, the measurement values, and the degree of stability in stowage equivalent to threshold value).

Regarding claim 7, Lemmon discloses the determination method according to Claim 1, comprising notifying to an external device that the item is not being transported stably in the case of determining that the item is not being transported stably (See at least fig 1-4, ¶ 21, “an embodiment of the shipment monitor 100 is a local notification mechanism 108 in communication with the processing unit 106. For example, the processing unit 106 may be in communication with the local notification mechanism 108 using wires, fiber optic, wireless communications, combinations thereof, and the like. The local notification mechanism 108 can provide a visual, audible or haptic indicator that is associated with one or more
parameters of the shipment. This indicator is external to package 104, and is also visually, aurally, or haptically detectable by persons in the immediate vicinity of package 104”), (See at least fig 1-4, ¶ 34, “the local notification can be provided by a local notification mechanism that provides an audible, visible or haptic notification external to the package that at least partially includes the shipment monitor. The local notification mechanism includes any one or more of a display, bell, buzzer, haptic device and the like.”)

Regarding claim 9, Lemmon discloses a determination device determining whether or not an item loaded on a transportation vehicle is being transported stably, the determination device comprising: a memory storing instructions; and at least one hardware processor configured to execute the instructions to implement:
receiving acceleration values measured by an acceleration sensor installed on the transportation vehicle (See at least fig 1-6, ¶ 59, “As shown in FIG. 1, a sensor 102 senses one or more parameters associated with the shipment of a package 104. For example, the parameters sensed by the sensor 102 can include temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, light exposure, and the like…the shipment monitor 100 may comprise one or more sensors 102, each being able to sense a different parameter. Further comprising an embodiment of the shipment monitor 100 is a processing unit 106 that is operatively coupled with the sensor 102.”); 
calculating a degree of stability representing a degree of stability of the item, based on a degree of dispersion in the received acceleration values (See at least fig 1-6, ¶ 34, “one or more parameters associated with the package are monitored during its shipment using the shipment monitor. For example, the one or more parameters can include temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, light exposure, and the like that are monitored using one or more sensors of the shipment monitor.”), (See at least fig 1-6, ¶ 31, “One embodiment of a kinetic energy harvesting mechanism comprises one or more piezoelectric transducers that can convert vibration, shock and movement into electrical energy”), (See at least fig 1-6, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (The examiner interprets a degree of dispersion of the received measurement values equivalent to a threshold value); and 
a determination unit configured to determine whether or not the item is being transported stably by the transportation vehicle, the received acceleration values and the calculated stability (See at least fig 1-4, ¶ 26, “This display offers real-time monitoring of internal environmental conditions (i.e., package "health") to any individual in physical proximity to the package”), (See at least fig 1-4, ¶ 32, “FIG. 3 is an illustration of an exemplary system for monitoring at least the health of a package 302 during shipment. The package 302 is equipped with a shipment monitor 304 having a local notification mechanism 306”), (See at least fig 1-4, ¶ 21, “The local notification mechanism 108 can provide a visual, audible or haptic indicator that is associated with one or more parameters of the shipment. This indicator is external to package 104, and is also visually, aurally, or haptically detectable by persons in the immediate vicinity of package 104”), (The examiner interprets the degree of stability in stowage equivalent to locations and conditions of packages during shipment), (See at least fig 1-4, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (See at least fig 1-4, ¶ 25, “the location of the shipment monitor 100, as determined by the GPS receiver, as well as one or more parameters as measured by the sensor 102, can be wirelessly transmitted to a tracking system that can be used to track the locations and conditions of packages during shipment”), (The examiner interprets the degree of stability in stowage equivalent to locations and conditions of packages during shipment).
Lemmon fails to explicitly discloses a degree of stability in stowage.
However, Hugo teaches a degree of stability in stowage (See at least ¶ 11, “Fleet management systems typically monitor a vehicle or vessel that is transporting the goods. The monitoring can for example be fuel consumption, speed and position of the vehicle. However, it should be understood that there is a significant difference between monitoring an object or goods as in the present invention and monitoring a vehicle or vessel that carries the goods as is the case in most prior art solutions. Although the vehicle information previously has been utilized to define what happens with the goods and/or the position of the actual goods, the goods as such is secondary in such systems. The information in reality relates to other objects than the actual goods. It is when the inventor realized this difference he come up with this inventive solution. Therefore, there is a need for a solution that focus on the status of the goods rather than merely monitoring the vehicle or vessel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lemmon and include a degree of stability in stowage as taught by Hugo because it would allow monitoring relative positions of the at least one transport container and at least another container (Hugo ¶ 55).

Regarding claim 10, Lemmon discloses a non-transitory computer-readable medium storing a program comprising instructions for causing at least one hardware processor to implement: 
receiving acceleration values measured by an acceleration sensor installed on the transportation vehicle (See at least fig 1-6, ¶ 59, “As shown in FIG. 1, a sensor 102 senses one or more parameters associated with the shipment of a package 104. For example, the parameters sensed by the sensor 102 can include temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, light exposure, and the like…the shipment monitor 100 may comprise one or more sensors 102, each being able to sense a different parameter. Further comprising an embodiment of the shipment monitor 100 is a processing unit 106 that is operatively coupled with the sensor 102.”); 
calculating a degree of stability in stowage representing a degree of stability of the item, based on a degree of dispersion in the received acceleration values (See at least fig 1-6, ¶ 34, “one or more parameters associated with the package are monitored during its shipment using the shipment monitor. For example, the one or more parameters can include temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, light exposure, and the like that are monitored using one or more sensors of the shipment monitor.”), (See at least fig 1-6, ¶ 31, “One embodiment of a kinetic energy harvesting mechanism comprises one or more piezoelectric transducers that can convert vibration, shock and movement into electrical energy”), (See at least fig 1-6, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (The examiner interprets a degree of dispersion of the received measurement values equivalent to a threshold value); and 
a determination unit configured to determine whether or not the item is being transported stably by the transportation vehicle based on the received acceleration values and the calculated degree of stability in stowage (See at least fig 1-4, ¶ 26, “This display offers real-time monitoring of internal environmental conditions (i.e., package "health") to any individual in physical proximity to the package”), (See at least fig 1-4, ¶ 32, “FIG. 3 is an illustration of an exemplary system for monitoring at least the health of a package 302 during shipment. The package 302 is equipped with a shipment monitor 304 having a local notification mechanism 306”), (See at least fig 1-4, ¶ 21, “The local notification mechanism 108 can provide a visual, audible or haptic indicator that is associated with one or more parameters of the shipment. This indicator is external to package 104, and is also visually, aurally, or haptically detectable by persons in the immediate vicinity of package 104”), (The examiner interprets the degree of stability in stowage equivalent to locations and conditions of packages during shipment), (See at least fig 1-4, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (See at least fig 1-4, ¶ 25, “the location of the shipment monitor 100, as determined by the GPS receiver, as well as one or more parameters as measured by the sensor 102, can be wirelessly transmitted to a tracking system that can be used to track the locations and conditions of packages during shipment”), (The examiner interprets the degree of stability in stowage equivalent to locations and conditions of packages during shipment).
Lemmon fails to explicitly discloses a degree of stability in stowage.
However, Hugo teaches a degree of stability in stowage (See at least ¶ 11, “Fleet management systems typically monitor a vehicle or vessel that is transporting the goods. The monitoring can for example be fuel consumption, speed and position of the vehicle. However, it should be understood that there is a significant difference between monitoring an object or goods as in the present invention and monitoring a vehicle or vessel that carries the goods as is the case in most prior art solutions. Although the vehicle information previously has been utilized to define what happens with the goods and/or the position of the actual goods, the goods as such is secondary in such systems. The information in reality relates to other objects than the actual goods. It is when the inventor realized this difference he come up with this inventive solution. Therefore, there is a need for a solution that focus on the status of the goods rather than merely monitoring the vehicle or vessel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lemmon and include a degree of stability in stowage as taught by Hugo because it would allow monitoring relative positions of the at least one transport container and at least another container (Hugo ¶ 55).

Regarding claim 11, Lemmon discloses the determination method according to Claim 1, further comprising calculating the degree of stability in stowage representing the degree of stability of the item by specifying a range to which the degree of dispersion in the acceleration values belongs, among a plurality of predetermined ranges (See at least fig 1-6, ¶ 34, “one or more parameters associated with the package are monitored during its shipment using the shipment monitor. For example, the one or more parameters can include temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, light exposure, and the like that are monitored using one or more sensors of the shipment monitor.”), (See at least fig 1-6, ¶ 31, “One embodiment of a kinetic energy harvesting mechanism comprises one or more piezoelectric transducers that can convert vibration, shock and movement into electrical energy”), (See at least fig 1-6, ¶ 23, “the shipment monitor 100 can have its processing unit 106 to provide a signal to the local notification mechanism 108 if one of the sensed one or more parameters associated with the shipment exceeds or falls below a threshold value”), (The examiner interprets a degree of dispersion of the received measurement values equivalent to a threshold value).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665